Title: To Thomas Jefferson from William Short, 17 May [1792]
From: Short, William
To: Jefferson, Thomas


          
            Dear Sir
            Paris May 17[th. 1792]
          
          I had the honor of writing to you the day before yesterday to acknowledge the reciept of your letter of Jan. 23.—which Mr. Morris brought with him from London and delivered me the 7th. inst.—to inform you of my having presented him to the Minister of foreign affairs and delivered your letter closing my mission here, and being now in the hurry of preparation for my departure I did not intend then to write you again from hence, and as that letter will go by the way of Havre which is generally a dilatory route, I have thought it best to send this by the way of London, that you may know earlier, if possible, the cause of my being here so long after the date of your letter. Until I recieved it on the 7th. inst. I was as much at a loss what steps to take as I was three months ago, when I recd. your letter previous to that. The gazettes and Mr. Morris informed me I was to go to the Hague and to Madrid, but that was all I knew of it, and had not any possible way of learning whither I was to go first, in wch. circumstance my mode of preparation depended, and as I expected that this uncertainty would end daily, it was unavoidable to wait for it so as not to make false preparations. I was very sorry for this delay, as I have remained at this place under by no means pleasing circumstances since I have known I was to leave it, and have therefore been extremely anxious for the period being the shortest possible. I hope to set out the 25th. or 26th. It is uncertain whether I shall be able to pass through the Austrian Netherlands. The Minister advises me against it. In that case I must go and embark at Dunkirk, or pass through England, or go by Basle. If considered safe I shall prefer Dunkirk, notwithstanding what I suffer from the sea, because it will be the shortest, and because you express a desire that I should be established at the Hague before recieving my orders for Spain. I shall do myself the honor of announcing immediately to you my arrival referring you at present to my last for other circumstances relative to the close of my mission here, and the other parts of your letter of Jan. 23. I take the liberty of adding  assurances of the sentiments of respect with which I have the honor to be Dear Sir, your most obedient & most humble servant,
          
            W Short
          
        